DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Amendments to the claims filed on 29 July 2022 are herein acknowledged.  Claim 3 is cancelled; Claim 5 was previously canceled; Claims 1-2, 4, and 6-10 remain pending and are hereinafter examined on the merits. 

Claim Rejections - 35 USC§ 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, it is unclear how a similarity is calculated for “a partial image for the reference partial image.” (lines 22-23). In other words, it is unclear how the Applicant defines the similarity for an image in the absence of another image to compare.  For the purpose of advancing the prosecution, Examiner will assume that the claim in lines 22-23 refers to comparing or matching a reference image with another image.
it is unclear whether the phrase “a partial image” (line 22) refers to “a reference partial image” (line 19) or other images. For the purpose of advancing the prosecution, Examiner will assume that “a partial image” in line 22 may refer to any partial image that can be defined.
	It is unclear whether “a partial image” (line 25) refers to “a partial image” (line 22) or other images. For the purpose of advancing the prosecution, Examiner will assume that “a partial image” in line 25 may refer to any partial image that can be defined.
	Regarding Claim 9, it is unclear how a similarity is calculated for “a partial image for the reference partial image.” (line 17). In other words, it is unclear how the Applicant defines the similarity for an image in the absence of another image to compare.  For the purpose of advancing the prosecution, Examiner will assume that the claim in line 17 refers to comparing or matching a reference image with another image.
It is unclear whether “a partial image” (line 17) refers to “a reference partial image” (line 15) or other images. For the purpose of advancing the prosecution, Examiner will assume that “a partial image” in line 17 may refer to any partial image that can be defined.
It is unclear whether “a partial image” (line 19) refers to “a partial image” (line 17) or other images. For the purpose of advancing the prosecution, Examiner will assume that “a partial image” in line 19 may refer to any partial image that can be defined.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior  art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoornaert (U.S. Patent No. 10,891,763), in view of Sakaguchi (U.S. Patent No. 10,456,095), and further in view of Takahashi (US 2015/0187063 A1).
Regarding Claim 1, Hoornaert discloses a radiation image processing apparatus (Fig. 3, #40; Col. 14, Lines 41-46) comprising: 
an image generation unit that consecutively generates fluoroscopic images … based on a detection signal for radiation which is transmitted through a subject; (Fig. 3, #42; Col. 14, Lines 46-63) and 
an image processing unit that performs image processing on the fluoroscopic images which are consecutively generated … by the image generation unit (Fig. 2-3, #30; Col. 8, Lines 53-Col. 9, Line 6; Col. 14, Lines 57-65),
wherein the image processing unit is configured to select a reference fluoroscopic image  used as a reference from  among the  plurality of consecutively  generated fluoroscopic images …, (Fig. 1, #18; Col. 13, Lines 34-40; Col. 16, Lines 7-24), 
analyze the plurality of consecutively generated fluoroscopic images (Fig. 1 wherein a method of receiving and analyzing a plurality of images is provided; Col. 14, Lines 54-67 wherein a fluoroscopic imaging system is provided as an example of the image acquisition unit) … so as to specify dissimilar fluoroscopic images in which a medical device with a shape dissimilar to a shape of the medical device in the reference fluoroscopic image is captured, (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or for example markers on a guidewire around which the stent is located. In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” in which identifying similar images based on the geometrical features of the medical device in a group of generated images would automatically divide the images into two groups: similar and dissimilar. In other words, identifying similar images in a group would be equal to specifying the dissimilar images in that group), and 
superimpose the fluoroscopic images other than the dissimilar fluoroscopic images among the plurality of fluoroscopic images on the reference fluoroscopic image so as to create a device emphasis image in which a medical device introduced into the subject is imaged in an emphasized state … (Col. 2, Lines 48-51 wherein the processing unit select candidate images from the plurality of images as a function of the registration information; Col. 3, Lines 22-28, wherein the “registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or for example markers on a guidewire around which the stent is located” and “images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent”).
wherein the image processing unit is configured to acquire a position coordinate of feature points in each of the reference fluoroscopic image and the fluoroscopic images, wherein the image processing unit is configured to acquire a reference partial image based on the position coordinates of the feature points acquired in each of the reference fluoroscopic image and the fluoroscopic images (Fig. 6, wherein the location of feature points and additional points such as centroids in the reference image and other images are identified and used; Col. 16, lines 12-55, “the markers are selected by through the use of image processing” in which a region of interest is recognized based on the feature points), wherein the image processing unit is configured to calculate the similarity of a partial image for the reference partial image (see preceding paragraphs under Claim 1 discussing comparing images with a reference image; see also the relevant rejections under 35 U.S.C. 112(b) stated above), and
wherein the image processing unit is configured to select, as a similar fluoroscopic image, the fluoroscopic image in which the similarity of a partial image including the feature points of the medical device and the vicinity of the feature points in the fluoroscopic image with respect to reference partial image including the feature points of the medical device and the vicinity of the feature points in the reference fluoroscopic image is equal to or more than a similarity threshold value (regarding the use of a partial image, see Col 3, Lines 53-57; Col 16, Lines 47-49; Col. 18, Lines 46-52; Col. 19, Lines 28-34; also see the response to arguments provided at the end of this office action; regarding the similarity of images and a method of selecting similar images with the use of feature points, see Col. 3, Lines 22-27; Col. 8, Lines 35-44; see also Fig. 6, wherein the feature points and other points such as centroids are identified and used; Col. 3, Lines 22-27; Col. 8, Lines 35-44, “a subset of images can be selected based on a similarity of marker positions, on a similarity of the bending or position of a guide wire or on a similarity of the bending or position of a stent for example”; Notably, comparing the similarity of two images requires the determination of a similarity threshold value to find the degree of similarity based on the identified features such as locations in two images to determine whether the two images should be considered as similar images).
However, Hoornaert is silent as to generating images in real time and the use and analysis of images in real time as stated in multiple occasions in Claim 1.
Sakaguchi teaches generating, using, and analyzing fluoroscopic images in real time (Col. 7, Lines 31-33 wherein the X-ray radiation can be provided by a fluoroscopic imaging system; Col. 21, Lines 57-63, wherein the “processing [can] be executed simultaneously with X-ray radiation in real time”).
In an analogous field of endeavor, Sakaguchi teaches a system/method of medical image processing for identifying and visualizing a medical device within the body. Sakaguchi also discloses that the proposed method can be performed in real time. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image enhancement method, as taught by Hoornaert, to be performed in real time, like taught by Sakaguchi, in order to provide real time feedback regarding the interventional medical procedure which would enable the physician to acquire more accurate/reliable information about the actual position, condition, or orientation of the medical device in real time during the navigation of interventional medical devices in medical procedures that require real time monitoring/tracking of the medical device. 
Furthermore, while Hoornaert discloses comparing medical images and selecting similar images, as discussed in the preceding paragraphs, Hoornaert does not explicitly mention the word “threshold value.”
Takahashi discloses wherein a “threshold” value is used to assess changes in the images ([0051], wherein “at least one feature area is extracted from each image of a series of images to be summarized. As a result, the image is divided into a plurality of partial areas. Further, the entire image may be extracted as the feature area. In this case, the image may not be divided. Subsequently, variation between an image and a comparison image (for example, an adjacent image in a time series) is calculated for each partial area. Then, the variation between the images for each partial area is compared with a threshold value that is set for each partial area based on feature data of the feature area, and values of comparison results are accumulated, so that a total variation of each image is calculated. The total variation is compared with a specified threshold value, so that a scene change image (a summarized image) where scene changes between the images are large is extracted”).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image enhancement method, as taught by Hoornaert, to include a threshold value for compare the degree of similarity, like taught by Takahashi, in order to assess the changes among multiple images (see Takahashi, [0051]).
Regarding Claim 2, Hoornaert further discloses the radiation image processing apparatus according to claim 1, wherein the image processing unit is configured to select the similar fluoroscopic image similar to the  reference fluoroscopic image as the fluoroscopic image other than the dissimilar fluoroscopic images by analyzing the  plurality of fluoroscopic  images on the basis of feature points of the medical device (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or … markers … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent”; Fig. 1, #14, #16, #18, wherein the reference image is selected from the selected images and as described in Col. 3, Lines 22-28, the similar images are selected. Therefore, the reference image is selected from the group of similar images that exclude the group of the dissimilar images; Col. 16, Lines 14-31 wherein the markers are used as the feature points; Col. 2, Lines 42-46 wherein localizing features refer to feature points; Col. 8, Lines 36- 41, markers or feature points; see also the rejection under Claim 1).
Regarding Claim 4, with regard to Claim 2, Hoornaert discloses all of the elements of Claim except where the image processing unit is configured to select, as the similar fluoroscopic image, the fluoroscopic image in which a movement amount of the feature points of the medical device in the fluoroscopic image with respect to the feature points of the medical device in the reference fluoroscopic image is equal to or less than a movement amount threshold value.
Sakaguchi teaches a system of analyzing a plurality of X-ray images, wherein a correction image is created based on the coordinates of the stent markers in two images (Col. 8, Lines 47-Col. 9, Lines 17), and after post-processing (Fig. 3, #26) is sent to a display unit (Fig. 3, #23). Sakaguchi further teaches a method of suspending the display when the amount of movement of coordinates of the stent markers in a selected image compared to a reference is equal or larger than a threshold value  (Fig. 9B; Col. 13, Lines 4-18). Sakaguchi provides that the aforementioned technique can avoid displaying an excessively transformed image for display caused by a large movement of the positions of the stent markers. (Col.
13, Lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit, as taught by Hoornaert and modified by others under Claims 1-2, to provide a method, like taught by Sakaguchi, in which the similarity of an image with respect to the reference image can be determined based on the amount of movement of coordinates of the stent markers in a selected image compared to a reference using a threshold value. Doing so would avoid displaying an excessively transformed image for display caused by a large movement of the positions of the stent markers. (Col. 13, Lines 19-21).
Regarding Claim 6, with regard to Claim 1, Hoornaert discloses all of the elements of Claim 6 as stated above except the image processing unit that is configured to consecutively update the reference fluoroscopic image so as to consecutively create different device emphasis images.
Sakaguchi teaches a system of analyzing a plurality of X-ray images, wherein the reference coordinates can be fixed to coordinates of the stent markers detected in the first frame (Col. 9, Lines 14- 16), or in the alternative, where the reference image can be consecutively updated and a correction image is created using the previously created frame as the reference. (Col. 8, Lines 58-Col. 9, Lines 24). Sakaguchi provides that because a correction image is to be used for creating an image for display to be used when displaying a moving image, it is desirable to create a correction image from a new image by using the previous correction image, in order to ensure an execution of display of a moving image on which the positions of the stent markers are not blurred (Col.9, Lines 18-24).
Furthermore, Sakaguchi teaches a method of updating marker-coordinates in which the marker- coordinate detecting processing can be repeatedly executed on preparatory images in each period of one heartbeat, or executed at once on preparatory images in each period of three heart beats that results in consecutive update of the reference image in each interval. (Col. 17, Lines 28-31).
It  would have been obvious to  one of ordinary skill in the  art  before the effective filing date of the claimed invention to  consecutively  update the  reference fluoroscopic  image, as taught by Hoornaert and modified by others under Claim 1, to consecutively  create different device emphasis images, like taught by Sakaguchi, in order to ensure a displayed moving image that includes the position of the markers are not blurred (Sakaguchi Col. 9, lines 18-24).
Regarding Claim 7, with regard to Claim 1, Hoornaert discloses a method in which at least two images are selected from a plurality of images as a function of registration information which can be associated with the time of the acquisition of the images (Col. 7, Lines 38-41; Col. 8, Lines 27-29).
Hoornaert further teaches that a reference image can be selected from the aforementioned at least two selected images (Col. 8, Lines 45-50). Therefore, from the at least two selected images, it is possible to select the second image, which is generated later than the first image, as the reference image, and to select the first image, which is generated earlier than the reference image, as the similar image as the fluoroscopic image other than the dissimilar fluoroscopic images (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or … markers … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” Fig. 1, #14, #16, #18, wherein the reference image is selected from the selected images and as described in Col. 3, Lines 22-28, the similar images are selected. Therefore, the reference image is selected from the group of similar images that exclude the group of the dissimilar images).
Although Hoornaert discloses a memory unit that saves the tool information (Fig. 2, #38; Col. 19, Lines 35-37), it does not provide a storage section that stores the fluoroscopic images which are consecutively generated by the image generation unit.
Sakaguchi teaches a system which executes fluoroscopic imaging (Fig. 1, #100; Col. 7, Lines 31- 32) and an image data storage unit that stores the image data (Fig. 1, #25; Col. 7, Lines 47-51). As disclosed by Sakaguchi, having a storage unit enables the processing unit to execute various image processing on an X-ray image (Col. 6, Lines 58-61), provides the desired image data to the display unit (Col. 7, Lines 1-6), provides the  required information for extracting marker coordinates (Col. 8, Lines 4- 8), enables the system to store X-ray images that are sequentially created along a time sequence (Col. 7, Lines 57-49), enables the processing unit to combine the cardiac phase information with the stored sequentially generated images even without detecting marker coordinates to reduce the load of processing and processing time (Col. 18, Lines 8-12; Col. 19, Lines 22-29).
It  would have been obvious to  one of ordinary  skill in the  art  before the effective filing date of the claimed invention to modify the memory unit that saves the tool information, as disclosed by Hoornaert (Fig. 2, #38; Col. 19, Lines 35-37), to store the consecutively generated fluoroscopic images, like taught by Sakaguchi (Fig. 1, #25; Col. 7, Lines 47-51), to enable the  processing unit to execute various image processing on an X-ray image (see Sakaguchi, Col. 6, Lines 58-61), provide the desired image data to the display unit (see Sakaguchi, Col. 7, Lines 1-6), provide the required information for extracting marker coordinates (see Sakaguchi, Col. 8, Lines 4-8), enable the system to store X-ray images that are sequentially created along a time sequence (see Sakaguchi, Col. 7, Lines 57-49), enable the processing unit to combine the cardiac phase information with the stored sequentially generated images even without detecting marker coordinates to reduce the load of processing and processing time (see Sakaguchi, Col. 18, Lines 8-12; Col. 19, Lines 22-29).
Regarding Claim 8, Hoornaert discloses the radiation image processing apparatus according to claim 1, wherein the medical device includes a stent for blood vessel treatment (Col. 2, Lines 40-41; Col. 8, Lines 1-3, 35-41), and wherein the fluoroscopic image is a radiation image of a part which is periodically moved (Col. 10, Lines 10-18; Col. 4, Lines 24-27).
 	Regarding Claim 9, Hoornaert discloses a radiation image processing method comprising: consecutively acquiring fluoroscopic images of a subject through radiation fluoroscopic imaging … by a radiation image processing apparatus (Fig. 3, #-40; Col. 14, Lines 41-46; Fig. 3, #42; Col. 14, Lines 46-63; Fig. 3, #30; Fig. 2, #30; Col. 8, Lines 53-Col. 9, Line 6; Col. 14, Lines 57-65; Col. 14, Lines 54-63 wherein the image acquisition unit can be a radiation apparatus like fluoroscopic low-dose X-ray); 
selecting a reference fluoroscopic image used as a reference from the plurality of consecutively generated fluoroscopic images … (Fig. 1, #18; Col. 13, Lines 34-40; Col. 16, Lines 7-24); 
analyzing the plurality of consecutively generated fluoroscopic images (Fig. 1 wherein a method of receiving and analyzing a plurality of images is provided; Col. 14, Lines 54-67 wherein a fluoroscopic imaging system is provided as an example of the image acquisition unit) … so as to specify dissimilar fluoroscopic images in which a medical device with a shape dissimilar to a shape of the medical device in the reference fluoroscopic image is captured, (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or for example markers on a guidewire around which the stent is located. In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” in which identifying similar images based on the geometrical features of the medical device in a group of generated images would automatically divide the images into two groups: similar and dissimilar. In other words, identifying similar images in a group would be equal to specifying the dissimilar images in that group), and
superimposing the fluoroscopic images other than the dissimilar fluoroscopic images among the plurality of fluoroscopic images on the reference fluoroscopic image so as to create a device emphasis image … in which a medical device introduced into the subject is imaged in an emphasized state (Col. 2, Lines 48-51 wherein the processing unit select candidate images from the plurality of images as a function of the registration information; Col. 3, Lines 22-28, wherein the “registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or for example markers on a guidewire around which the stent is located” and “images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent”);
acquiring a position coordinate of feature points in each of the reference fluoroscopic image and the fluoroscopic images, acquiring a reference partial image based on the position coordinates of the feature points acquired in each of the reference fluoroscopic image and the fluoroscopic images (Fig. 6, wherein the location of feature points and additional points such as centroids in the reference image and other images are identified and used; Col. 16, lines 12-55, “the markers are selected by through the use of image processing” in which a region of interest is recognized based on the feature points), calculating the similarity of a partial image for the reference partial image (see preceding paragraphs under Claim 1 discussing comparing images with a reference image; see also the relevant rejections under 35 U.S.C. 112(b) stated above), and
selecting, as a similar fluoroscopic image, the fluoroscopic image in which the similarity of a partial image including the feature points of the medical device and the vicinity of the feature points in the fluoroscopic image with respect to reference partial image including the feature points of the medical device and the vicinity of the feature points in the reference fluoroscopic image is equal to or more than a similarity threshold value (regarding the use of a partial image, see Col 3, Lines 53-57; Col 16, Lines 47-49; Col. 18, Lines 46-52; Col. 19, Lines 28-34; also see the response to arguments provided at the end of this office action; regarding the similarity of images and a method of selecting similar images with the use of feature points, see Col. 3, Lines 22-27; Col. 8, Lines 35-44; see also Fig. 6, wherein the feature points and other points such as centroids are identified and used; Col. 3, Lines 22-27; Col. 8, Lines 35-44, “a subset of images can be selected based on a similarity of marker positions, on a similarity of the bending or position of a guide wire or on a similarity of the bending or position of a stent for example”; Notably, comparing the similarity of two images requires the determination of a similarity threshold value to find the degree of similarity based on the identified features such as locations in two images to determine whether the two images should be considered as similar images)..
However, Hoornaert is silent as to acquiring images in real time and the use and analysis of images in real time as stated in multiple occasions in Claim 9.
Sakaguchi teaches acquiring, using, and analyzing fluoroscopic images in real time (Col. 7, Lines 31-33 wherein the X-ray radiation can be provided by a fluoroscopic imaging system; Col. 21, Lines 57-63, wherein the “processing [can] be executed simultaneously with X-ray radiation in real time”).
In an analogous field of endeavor, Sakaguchi teaches a system/method of medical image processing for identifying and visualizing a medical device within the body. Sakaguchi also discloses that the proposed method can be performed in real time. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image enhancement method, as taught by Hoornaert, to be performed in real time, like taught by Sakaguchi, in order to provide real time feedback regarding the interventional medical procedure which would enable the physician to acquire more accurate/reliable information about the actual position, condition, or orientation of the medical device in real time during the navigation of interventional medical devices in medical procedures that require real time monitoring/tracking of the medical device.
Furthermore, while Hoornaert discloses comparing medical images and selecting similar images, as discussed in the preceding paragraphs, Hoornaert does not explicitly mention the word “threshold.”
Takahashi discloses wherein a “threshold” value is used to assess changes in images ([0051], wherein “at least one feature area is extracted from each image of a series of images to be summarized. As a result, the image is divided into a plurality of partial areas. Further, the entire image may be extracted as the feature area. In this case, the image may not be divided. Subsequently, variation between an image and a comparison image (for example, an adjacent image in a time series) is calculated for each partial area. Then, the variation between the images for each partial area is compared with a threshold value that is set for each partial area based on feature data of the feature area, and values of comparison results are accumulated, so that a total variation of each image is calculated. The total variation is compared with a specified threshold value, so that a scene change image (a summarized image) where scene changes between the images are large is extracted”).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image enhancement method, as taught by Hoornaert, to include a threshold value for compare the degree of similarity, like taught by Takahashi, in order to assess the changes among multiple images (see Takahashi, [0051]).
Regarding Claim 10, Hoornaert further discloses wherein an analysis includes pattern matching between a partial image including the medical device in the reference fluoroscopic image and the partial image including the medical device in the fluoroscopic image to be analyzed (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” in which analyzing the geometrical features of the medical device in the images to find similar images can be interpreted as pattern matching; Col.8, Lines 47-52, wherein “a reference image from the at least two images is selected” and wherein registering of “at least one other image from the at least two images that is not the reference image [is performed] with the reference image by matching the at least one localizing feature in the at least one other image to the at least one localizing feature in the reference image”; regarding the use of a partial image, see Col 3, Lines 53-57; Col 16, Lines 47-49; Col. 18, Lines 46-52; Col. 19, Lines 28-34).

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejections necessitated by amendments. With regard to the amendments, Examiner directs the attention of the Applicant to explanations provided above under section 35 U.S.C. 103.
Applicant further states that Hoornaert calculate the similarity on the full image, and does not calculate the similarity of a partial image. Examiner respectfully disagrees. As stated under the rejection for Claim 1 above, Hoornaert performs the analysis based on the features of the medical device, the corresponding markers, and other points that can be defined in the vicinity of the feature points such as centroids or the entire image. (Col. 3, Lines 22-28, wherein the “registration information can relate to … geometrical features of the stent which could relate to the stent itself or for example markers on a guidewire around which the stent is located” and “images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent”; see also Fig. 6, wherein the feature points and other points such as centroids are identified and used). According to the Specification of the instant Application, a partial image is defined as an image that includes “the feature points of the medical device and the vicinity of the feature points in the  fluoroscopic image.” Accordingly, the provided definition does not exclude the entire image. Notably, even if we assume that the specification excludes the entire image, as discussed in this paragraph, Hoornaert discloses performing analysis on a part of the image that does not include the entire image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 20200402229 A1) discloses a system including a quality detection unit is configured to extract a feature set of the position and orientation for a bone structure and/or a soft tissue structure of the imaged body part; locate or segment a region of interest of the imaged body part based on the calculation of the feature set. Ryu (US 20160148376 A1) discloses an apparatus and a method to combine information on sequential image frames and to provide a superior classification result for the ROI in the image frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793